10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
OCEANCONNECT MARINE UK LTD., IN ADMIRALTY
Plaintiff, No. 3:19-cv-06166-RBL
v. IN REM WARRANT FOR ARREST OF

THE VESSEL M/V COREFORTUNE
M/V COREFORTUNE OL (IMO No. 9511014), its OL, IMO. NO. 9511014
engines, tackle and apparel, etc.

Defendant JN REM.

 

 

TO THE U.S. MARSHAL FOR THE WESTERN DISTRICT OF WASHINGTON:
GREETINGS:

WHEREAS, a Verified Complaint in rem has been filed against the Defendant Vessel
M/V COREFORTUNE OL, IMO No. 9511014, its engines, tackle, and apparel, etc.
(“Vessel”) upon an admiralty and maritime claim for breach of contract and unjust
enrichment establishing a maritime lien; the Verified Complaint prays for the issuance of a
warrant for the arrest of the Vessel and her appurtenances; and that the Vessel and her
appurtenances may, for the causes stated in the Verified Complaint in this matter, be sold to

pay the demands of the Plaintiff.

IN REM WARRANT FOR ARREST OF THE VESSEL M/V LE GROS BUCHANAN
COREFORTUNE OL, IMO. NO. 9511014 — Page 1 & PAUL
Case No. 3:19-cv-06166 4025 Ooo Sw

: SEATTLE, WASHINGTON 98106-1271
{29318-0056775 11} (206) 623-4990

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

 

WHEREAS, this Court entered an Order Authorizing Arrest of Vessel;

YOU ARE HEREBY COMMANDED in accordance with Fed. R. Civ. P.
Supplemental Rule C (“Supplemental Rule C”) and Local Admiralty Rules 110, 116, and, to
arrest the Vessel, M/V COREFORTUNE OL, IMO No. 9511014, its engines, tackle, and
apparel, etc. and to detain the same in your custody until further order of this Court. You
must also give notice of the arrest to all persons upon whom notice is required by Fed. R.
Civ. P. Supplemental Rule C(4), including publication of notice in the Daily Joumal of
Commerce as provided for in Supplemental Rule C(4) and Local Admiralty Rule 125. You
are also required to serve a copy of the Order Authorizing Arrest of Vessel upon the master
or other person having possession of the Defendant Vessel; and

YOU ARE FURTHER COMMANDED to file this process in this Court with your

retum promptly after execution thereof.

DATED this 6'" day of December 2019.

 

 

IN REM WARRANT FOR ARREST OF THE VESSEL M/V LE GROS BUCHANAN
COREFORTUNE OL, IMO. NO. 9511014 — Page 2 & PAUL

Case No. 3:19-cv-06166 4025 DELRIDGE Way sw
{29318-00567751;1} SEATTLE, NST Sipe 93106-1271

 
